Head, Presiding Justice.
The exceptions are to the denial of an interlocutory injunction, the dissolution of a temporary restraining order previously granted, and the order denying the plaintiffs’ motion for a rehearing. The evidence on the material issues was in conflict; and where this is true, this court will not control the discretion vested in the trial judge in denying an interlocutory injunction. Code § 55-108. The present case does not fall within the exception to the general rule, where the question to be decided is one of law. Washington National Insurance Co. v. Mayor &c. of Savannah, 196 Ga. 126 (26 SE2d 359).

Judgment affirmed.


All the Justices concur.